
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17

--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT


by and between

THE SEIBELS BRUCE GROUP, INC.
(the Company)

and

CHARLES H. POWERS
(the Investor)

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
 
 
March 28, 2002
 
 
 
 


--------------------------------------------------------------------------------


 
 

       


       


THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA
UNIFORM ARBITRATION ACT, S.C. CODE ANN. SECTION 15-48-10

--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT


        REGISTRATION RIGHTS AGREEMENT, dated as of March 28, 2002 (the
"Agreement") by and between The Seibels Bruce Group, Inc., a South Carolina
corporation (the "Company") and Charles H. Powers (the "Investor").

RECITALS

        WHEREAS, the Company is issuing Eight Hundred Thousand (800,000) shares
of a newly created series of adjustable rate cumulative nonvoting preferred
special stock ("Special Stock") to the Investor and the Investor is purchasing
the Special Stock for an aggregate purchase price of Eight Million Dollars
($8,000,000), pursuant to and in accordance with the terms of the Stock Purchase
Agreement dated March 28, 2002 (the "Purchase Agreement"); and

        WHEREAS, the parties hereto have determined that it is in their best
interests that they enter into this Agreement providing for certain rights and
restrictions with respect to the shares of the Special Stock and certain related
rights and obligations of the Company.

        NOW, THEREFORE, in consideration of the mutual covenants and obligations
set forth herein, both the Investor and the Company agree as follows:

        Section 1. REGISTRATION RIGHTS    

        Section 1.1. Shelf Registration.    

        a)    Filing of Shelf Registration.    At any time after the second
anniversary of the date of this Agreement, (i) upon receipt of a written notice
from the Investor and (ii) if, at the time of receipt of such notice, the
Company is a registrant entitled to file for registration under Rule 415 or any
successor thereto to register securities, then the Company shall use its
commercially reasonable efforts to prepare and file with the Commission a
registration statement covering offers and sales of the Eligible Securities (as
herein after defined) by the Investor on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act on the facilities of any national
securities exchange or interdealer quotation system on which the Eligible
Securities are then traded or in privately-negotiated transactions (the
"Registration Statement"). The Company will use its commercially reasonable
efforts, subject to receipt of necessary information from the Investor, to cause
the Registration Statement to be declared effective as soon as practicable. The
Investor shall not be entitled to make more than one request for registration of
Eligible Securities pursuant to this Section 1.1.

        b)    Registration Statement Form.    The Registration Statement shall
be on such form of the Commission as shall be selected by the Company, and as
shall permit the disposition of the subject Eligible Securities for cash in
accordance with the intended method or methods of disposition specified by the
Investor.

        c)    Expenses.    Except as otherwise provided in this Agreement, the
Company shall pay all Registration Expenses in connection with any registration
requested pursuant to this Section 1.1.

        d)    Effectiveness.    The Company shall use its commercially
reasonable efforts to keep the Registration Statement effective until the
expiration of the Effective Period. The "Effective Period" shall mean the date
beginning on the date the Registration Statement is declared effective by the
Commission and ending on the earlier of (i) the date that all of the Eligible
Securities covered by the Registration Statement have been sold or (ii) the date
on which the Investor may, under Rule 144(k) promulgated under the Securities
Act, resell or otherwise dispose of all of the Eligible Shares.

        Section 1.2. Registration Procedures.    In connection with the
registration of any Eligible Securities under the Securities Act as provided in
Section 1.1, the Company shall as expeditiously as possible:

        a) prepare and as soon thereafter as possible file with the Commission
the Registration Statement to effect such registration and thereafter use its
commercially reasonable efforts to cause such Registration Statement to become
effective, provided that before filing such registration statement or

--------------------------------------------------------------------------------


any amendments thereto, the Company shall furnish to the counsel to the Investor
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review of such counsel;

        b) prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
for the Effective Period and to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the Investor as set forth
in such Registration Statement;

        c) furnish to the Investor such number of conformed copies of such
Registration Statement and of each such amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such Registration Statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and such other documents in order to facilitate the disposition of such
securities owned by the Investor in accordance with the Investor's intended
method of disposition, as may reasonably be requested, but only during such time
as the Company shall be required under the provisions hereof to cause such
Registration Statement to remain current;

        d) use its reasonable efforts to register or qualify securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions in the United States as the Investor thereof shall reasonably
request, to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect, and to take any other action
which may be reasonably necessary to enable the Investor to consummate the
disposition in such jurisdictions in the United States of the securities owned
by the Investor, provided that the Company shall not for any such purpose be
required to (i) qualify generally to do business as a foreign corporation in any
jurisdiction where it would not otherwise be required to qualify but for the
requirements of this subsection (d), (ii) consent to general service of process
in any such jurisdiction, (iii) subject itself to taxation in any such
jurisdiction or (iv) conform its capitalization or the composition of its assets
at the time to the securities or blue sky laws of such jurisdiction;

        e) use its reasonable efforts to cause all securities covered by such
Registration Statement to be registered with or approved by such other United
States Governmental Authorities as may be necessary by virtue of the business
and operations of the Company to enable the Investor to consummate the
disposition thereof;

        f) furnish to the Investor at least five business days prior to the
filing thereof a copy of any amendment or supplement to such Registration
Statement or prospectus (other than any amendment or supplement in the form of a
filing which the Company is required to make pursuant to the Exchange Act) and
not file any such amendment or supplement to which the Investor shall have
reasonably objected on the grounds that, in the opinion of counsel to such
Investor, such amendment or supplement does not comply in all material respects
with the requirements of the Securities Act;

        g) notify the Investor, at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, upon discovery that, or
upon the discovery of the happening of any event as a result of which, the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at
the request of the Investor promptly prepare and furnish to such Investor a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made; and

--------------------------------------------------------------------------------


        h) otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering a
period of at least twelve months beginning after the effective date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act.

        The Company may require the Investor to furnish the Company in writing
for inclusion in the registration statement such information regarding the
Investor and the distribution of such Eligible Securities being sold as the
Company may from time to time reasonably request.

        The Investor agrees by becoming a holder of Eligible Securities that
upon receipt of any notice from the Company of the happening of any event of the
kind described in subsection (g) of this Section 1.2, such Investor shall
forthwith discontinue such Investor's disposition of Eligible Securities
pursuant to the registration statement relating to such Eligible Securities
until such Investor's receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (g) of this Section 1.2 and, if so
directed by the Company, such Investor shall use its reasonable efforts to
deliver to the Company (at the Company's expense) all copies, other than
permanent file copies then in such Investor's possession, of the prospectus
relating to such Eligible Securities current at the time of receipt of such
notice. If the Company shall give any such notice, the applicable time period
mentioned in subsection (b) of this Section 1.2 during which a registration
statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
subsection (g) of this Section 1.2, to and including the date when the Investor
shall have received the copies of the supplemented or amended prospectus
contemplated by subsection (g) of this Section 1.2.

        Section 1.3. Delay of Filing or Sales.    The Company shall have the
right, upon giving notice to the Investor (the "Notice") of the exercise of such
right, to delay filing a registration statement or to require such Investor not
to sell any Eligible Securities pursuant to a registration statement for the
Time Period (as defined below) if (i) the Company is engaged in or proposes to
engage in discussions or negotiations with respect to, or has proposed or taken
a substantial step to commence, or there otherwise is pending, any merger,
acquisition, other form of business combination, divestiture, tender offer,
financing or other transaction, or there is an event or state of facts relating
to the Company, in each case which is material to the Company (any such
negotiation, step, event or state of facts being herein called a "Material
Activity"), and (ii) the disclosure of such Material Activity could, in the
reasonable judgment of the Company, be adverse to its interest. "Time Period"
shall mean a period from the date on which the Notice is given until the earlier
of (x) 180 days, or such shorter period of time as may be specified in the
Notice or in a subsequent notice delivered by the Company to such effect prior
to or during the effectiveness of the registration statement, and (y) the second
day after the conditions in clause (i) and (ii) have ceased to exist.

        Section 1.4. Preparation; Reasonable Investigation.    In connection
with the preparation and filing of each registration statement under the
Securities Act pursuant to this Agreement in which the Investor includes
Eligible Securities in such registration, the Company shall (a) give the
Investor and his advisors and counsel the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto
(other than any amendment or supplement in the form of a filing which the
Company is required to make pursuant to the Exchange Act), and (b) give the
Investor and his advisors and counsel such access to its books and records and
such opportunities to discuss the business of the Company with its officers and
the independent public accountants who have certified its financial statements
as shall be necessary, in the opinion of such Investor's counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.

        Section 1.5. Indemnification.    

        a)    Indemnification by the Company.    In the event of any
registration of any Eligible Securities of the Company under the Securities Act
pursuant to Section 1.1, the Company shall, and hereby does

--------------------------------------------------------------------------------


agree to, indemnify and hold harmless the Investor, and each other person, if
any, who controls such Investor within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
each such person may become subject under the Securities Act or otherwise,
insofar as such losses, claims damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon

        (1) any untrue statement or alleged untrue statement of any material
fact contained (x) in any registration statement under which such securities
were registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein or used in connection with
the offering of securities covered thereby, or any amendment or supplement
thereto, or (y) in any application or other document or communication (in this
Section 1.5 collectively called an "application") executed by or on behalf of
the Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration statement under the "blue sky" or securities laws thereof, or

        (2) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading,

and the Company will reimburse such person for any reasonable legal or any other
expenses incurred by it in connection with investigating or defending any such
loss, claim, liability, action or proceeding, provided that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement, or in
any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by the Investor specifically for use in
the preparation thereof and provided, further, that the Company shall not be
liable to any person who participates as an underwriter (other than the Investor
insofar as he may be deemed an underwriter within the meaning of the Securities
Act) in any such registration or any other person who controls such underwriter
within the meaning of the Securities Act, in any such case to the extent that
any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of such person's failure to send or give a copy
of the final prospectus, as the same may be then supplemented or amended, to the
person asserting an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of the
securities to such person if such statement or omission was timely corrected in
such final prospectus. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any such person and
shall survive the transfer of such securities by such person. The Company shall
not be obligated to pay the fees and expenses of more than one counsel or firm
of counsel for all parties indemnified in respect of a claim for each
jurisdiction in which such counsel is required unless conflict of interest
exists between such indemnified party and any other indemnified party in respect
of such claim.

        b)    Indemnification by the Investor.    In the event of any
registration of Eligible Securities under the Securities Act pursuant to
Section 1.1, the Investor shall, and hereby does agree to, indemnify and hold
harmless (in the same manner and to the same extent as set forth in subsection
(a) of this Section 1.5) the Company, each director, officer, employee, agent
and advisor of the Company and each other person, if any, who controls the
Company within the meaning of the Securities Act, with respect to any untrue
statement or alleged untrue statement in or omission or alleged omission from
such registration statement, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any application, if such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information prepared and furnished to the Company by such Investor
specifically used in the preparation of such registration statement, preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement, or
such application. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer, employee, agent, advisor or controlling person and shall
survive the transfer

--------------------------------------------------------------------------------


of such securities by such Investor. The indemnity provided by the Investor
under this Section 1.5(b) shall be only with respect to those of any other
seller or prospective seller of securities, and not jointly and severally, and
shall be limited in amount to the net amount of proceeds received by such
Investor from the sale of Eligible Securities pursuant to such registration
statement.

        c)    Notices of Claims, etc.    Promptly after receipt by an
indemnified party of notice of the commencement of any action or proceeding
involving a claim referred to in the preceding subsections of this Section 1.5,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action, provided that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under the preceding subsections of this Section 1.5, except to the extent that
the indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless a conflict
of interest between such indemnified and indemnifying parties exists in respect
of such claim, the indemnifying party shall be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, if the
indemnifying party is entitled to do so hereunder, the indemnifying party shall
not be liable to such indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

        d)    Other Remedies.    If for any reason the indemnity set forth in
the preceding subsections of this Section 1.5 is unavailable, or is insufficient
to hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damage or liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand in connection with the offering of securities and the
statements or omissions or alleged statements or omissions which resulted in
such loss, claim, damage, or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relevant intent, knowledge, access to
information and opportunity to correct or prevent such statements or omissions.
No party shall be liable for contribution under this subsection (d) except to
the extent and under such circumstances as such party would have been liable to
indemnify under this Section 1.5 if such indemnification were enforceable under
applicable law.

        Section 1.6. Effect of Other Agreements Among the Parties
Hereto.    Nothing in this Agreement shall be construed to alter in any manner
whatsoever any rights or obligations of the Company, or Investor contained in
any other agreement among such persons entered into concurrently herewith.

        Section 2. DEFINITIONS.    As used herein, the following terms have the
following respective meanings:

        Commission:    The Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.

        Eligible Securities:    The Special Stock. As to any particular Eligible
Securities, once issued such securities shall cease to be Eligible Securities
when (i) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of, (ii) they shall have been distributed to the public
pursuant to Rule 144 (or any successor provisions) under the Securities Act,
(iii) they shall have been otherwise transferred and new

--------------------------------------------------------------------------------


certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent disposition of them shall not
require registration or qualification of them under the Securities Act or any
state securities or blue sky law then in force, or (iv) they shall have ceased
to be outstanding.

        Exchange Act:    The Securities Exchange Act of 1934, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

        Governmental Authority:    Any federal, regional, state or local
political subdivision, any governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission or other similar dispute resolving panel or body,
and any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of a government.

        Registration Expenses:    All expenses incident to the Company's
performance of or compliance with Sections 1.1, including, without limitation,
(a) all registration, filing and NASD fees, (b) all fees and expenses of
complying with securities or blue sky laws, (c) all word processing, duplicating
and printing expenses, (d) messenger and delivery expenses, (e) the reasonable
fees and disbursement of counsel for the Company and of its independent public
accountants, including the expenses incident to such performance and compliance,
and (f) premiums and other costs of policies of insurance against liabilities
arising out of the public offering of the Eligible Securities being registered
(if the Company elects to obtain any such insurance), provided, that (i) except
as otherwise specifically provided herein, fees and disbursements of counsel to
the Investor and (ii) transfer taxes shall not be included as Registration
Expenses and shall not be paid by the Company.

        Securities Act:    The Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

        Section 3. MISCELLANEOUS.    

        Section 3.1. Rule 144.    The Company shall file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, if the Company is not
required to file such reports, shall, upon the request of any holder of Eligible
Securities, make publicly available other information) and shall take such
further action as any holder of Eligible Securities may reasonably request, all
to the extent required from time to time to enable such holder to sell Eligible
Securities without registration under the Securities Act pursuant to
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the Commission.
Upon the request of any holder of Eligible Securities, the Company shall deliver
to such holder a written statement as to whether it has complied with such
requirements.

        Section 3.2. Restrictive Legend.    Each certificate representing
Special Stock shall, except as otherwise provided in this 3.2, be stamped or
otherwise imprinted with a legend substantially in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
IT HAS BEEN REGISTERED UNDER SUCH ACT AND ALL SUCH APPLICABLE LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ENTITLED TO THE BENEFITS OF,
AND ARE SUBJECT TO THE RESTRICTIONS CONTAINED IN, THE REGISTRATION RIGHTS
AGREEMENT, DATED MARCH 28, 2002, BY AND AMONG THE COMPANY AND THE SHAREHOLDER
NAMED ON THE SIGNATURE PAGES

--------------------------------------------------------------------------------




THEREOF, A COPY OF WHICH IS ON FILE AT THE MAIN OFFICE OF THE COMPANY.

A certificate shall not bear such legend if in the opinion of counsel
satisfactory to the Company the securities represented thereby may be publicly
sold without registration under the Securities Act and any applicable state
securities laws.

        Section 3.3. Notices.    All communications provided for hereunder shall
be in writing and shall be deemed to be given (i) when transmitted by facsimile
equipment, (ii) when delivered in person or (iii) on the third business day
after deposited in the United States mail and,

a) If to the Investor to:

Charles H. Powers
2419 Sumter Street Extension
Florence, South Carolina 29502
Telefax No.: (843) 661-0956

(b) If to the Company, addressed to:

The Seibels Bruce Group, Inc.
1501 Lady Street
Columbia, South Carolina 29201
Attention: President
Telefax No.: (803) 748-2839

    with a copy to:

The Seibels Bruce Group, Inc.
1501 Lady Street
Columbia, South Carolina 29201
Attention: General Counsel
Telefax No.: (803) 748-2839

or to such other place or places or to such other person or persons as shall be
designated in writing by the parties hereto.

        Section 3.4. Waiver, Amendment, etc.    This Agreement may not be
amended or supplemented, and no waivers of or consents to departures from the
provisions hereof shall be effective, unless set forth in a writing signed by,
and delivered to, all the parties hereto. No failure or delay of any party in
exercising any power or right under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or future exercise thereof or the exercise of any other right or
power.

        Section 3.5. Binding Agreement; No Assignment; No Third Party
Beneficiaries.    This Agreement will be binding upon and inure to the benefit
of the parties hereto and, where applicable, their successors and permitted
assigns. No party to this Agreement may assign or delegate all or any portion of
its rights, obligations, or liabilities under this Agreement without the prior
written consent of each other party to this Agreement. Nothing expressed or
implied herein is intended or shall be construed to confer upon or give to any
third party any rights or remedies by virtue hereof.

        Section 3.6. Governing Law; Dispute Resolution.    

        b) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF SOUTH
CAROLINA WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

        c) Each party agrees to the extent any dispute arising in connection
with this Agreement is not resolved by voluntary agreement of the parties, such
dispute shall be exclusively and finally settled by

--------------------------------------------------------------------------------


arbitration in accordance with the provisions of this Section 3.6. If any such
dispute arises, either party may at any time deliver written notice that it
intends to submit such dispute to arbitration. If such a notice is delivered to
the other party, then the party that delivered such notice shall be entitled to
direct submission of the dispute to arbitration. Notwithstanding this
Section 3.6, each party shall have the right to seek from any court of competent
jurisdiction pending the establishment of the arbitral tribunal interim relief
in aid of arbitration or to protect the rights of such party in respect of this
Agreement. Any request for such interim relief by a party shall not be deemed
incompatible with, or a waiver of, this agreement to arbitrate.

        d) Such arbitration shall be held in Columbia, South Carolina (which
shall be the exclusive location of such arbitration unless otherwise agreed by
the parties) in accordance with the rules and regulations of the American
Arbitration Association, with pre-hearing discovery rights in accordance with
the Federal Rules of Civil Procedure (provided that the foregoing shall not
limit the power of the arbitrators to accord the parties greater rights of
inspection and discovery than they would have in a suit at law). The
determination of the arbitrators shall be conclusive and binding upon the
parties, and any determination by the arbitrators of an award may be filed with
the clerk of a court of competent jurisdiction as a final adjudication of the
claim involved, where application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
expenses of each party, including legal and accounting fees, if any, with
respect to the arbitration, shall be borne by such party, except to the extent
otherwise directed by the arbitrators. The arbitrators shall designate the
parties to bear the expenses of the arbitrators or the respective amounts of
such expense to be borne by each party.

        Section 3.7. Severability.    If fulfillment of any provision of this
Agreement, at the time such fulfillment shall be due, shall transcend the limit
of validity prescribed by law, then the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provision contained
in this Agreement operates or would operate to invalidate this Agreement, in
whole or in part, then such clause or provision only shall be held ineffective
to the extent of such invalidity, as though not herein contained, and the
remainder of this Agreement shall remain operative and in full force and effect.

        Section 3.8. Headings; Counterparts.    The headings in this Agreement
are for convenience of reference only and will not affect the construction of
any provisions hereof. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement.

        Section 3.9. Entire Agreement.    This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, provided that this provision shall not abrogate any
other written agreement between the parties executed simultaneously with this
Agreement. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the date first above written.

    THE SEIBELS BRUCE GROUP, INC.
 
 
By:
 
/s/  JOHN E. NATILI      

--------------------------------------------------------------------------------

    Name:   /s/  JOHN E. NATILI      

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------


 
 
CHARLES H. POWERS
 
 
/s/  CHARLES H. POWERS      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT
